DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed December 17, 2020.   Claims 1, 3-12 and 14-22 are pending and an action on the merits is as follows.	
Rejections of claims 1, 3-12 and 14-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Rejections of claims 9 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  These claims include the limitation “information indicating a state of each of the plurality of destination floors is one of a plurality of states”.  This limitation should be changed to state “information indicating a state of each of the plurality of destination floors, the state is one of a plurality of states”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10-12, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2014/0014444 A1) in view of Tokura (US 10,399,816 B2).

Claims 1 and 10: Kauppinen et al. discloses a method of operating an elevator operating panel and an elevator operating panel (call-giving device) including a touch screen (page 1 ¶ [0013]), where a floor marking is shown to correspond to a destination floor (page 1 ¶ [0012]).  A selection of floor markings corresponding to destination floors among a plurality of destination floors for an elevator call is obtained from the user via the touch screen (page 6 ¶ [0070]) as shown in Fig. 1, and selected destination floors (registration data 5A, 5B) are displayed on the touch screen (page 6 ¶ [0072]).  The selected destination floors are shown to be positioned at a bottom portion of the touch screen with a smaller size, and further removed from the sequence of the available plurality of destination floors positioned in the middle of the touch screen having a larger size.  Therefore information indicating one of a plurality of states of each of the plurality of destination floors is displayed, where said one of a plurality of states includes destination floor available or destination floor selected.
Processing circuitry is included to obtain an input from the user, wherein the input is determined to be a swiping gesture applied to one of the selected destination floors displayed on the touch screen by tracking a start point positioned at one of the selected destination floors and an end point (edge area of touch screen) of the input, such that the input the elevator call is cancelled in response to the input being determined as the swiping gesture applied to one of the selected destination floors (page 2 ¶ [0019]).  Since the end point is the edge area of touch screen, the end point is a set length away from the start point.  Therefore the swiping gesture is determined based on a length of the gesture from the start point to the end point of the input.  This reference fails to 
However Tokura teaches a method of operating an elevator interface and an elevator interface, where information is displayed indicating that a state of a selected destination floor is destination floor cancelled (column 5 lines 31-37).  
Given the teachings of Tokura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. with providing the information to indicate that the state of the one of the selected destination floors is destination floor cancelled.  Doing so would make it “possible to notify the user that the corresponding call has been cancelled” as taught in Tokura (column 5 lines 38-39), “thereby… improving convenience” (column 1 lines 65-66).
Claims 3 and 14: Kauppinen et al. modified by Tokura discloses a method and elevator operating panel where the input is determined as the swiping gesture in response to the start point of the input being at one of the selected destination floors on the touch screen and the end point of the input is at an edge of the touch screen, as stated above.  
Claim 11: Kauppinen et al. modified by Tokura discloses an elevator operating panel as stated above, where an elevator arrangement is disclosed in Kauppinen et al. to include the elevator operating panel, installed to an elevator car for making elevator calls to destination floors (page 6 ¶ [0075]).
Claim 12: Kauppinen et al. modified by Tokura discloses a method as stated above, where a non-transitory computer readable medium stores a computer program 
Claims 21 and 22: Kauppinen et al. modified by Tokura discloses a method and elevator operating panel, where the information displayed on the touch screen indicates the state of the one of the selected destination floors to be destination floor cancelled, as stated above. Therefore the information indicates which of the selected destination floors have had their respective elevator calls cancelled in response to receipt of the swiping gesture.  The information displayed on the touch screen is shown in Fig. 1 of Kauppinen et al. to indicate whether each of the plurality of destination floors are available, represented at the middle of the touch screen having a larger size, and which of the plurality of destination floors are the selected destination floors, represented at a bottom portion of the touch screen with a smaller size.  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2014/0014444 A1) modified by Tokura (US 10,399,816 B2) as applied to claims above, further in view of Ubillos et al. (US 2013/0238990 A1).
Claims 4 and 15: Kauppinen et al. modified by Tokura discloses a method and elevator operating panel where the elevator call is cancelled upon the swiping gesture being applied to the touch screen, as stated above.  A speed of the input is disclosed in Kauppinen et al. to be tracked (page 1 ¶ [0014]).  This reference fails to disclose the speed to be determined to exceed a threshold associated with cancelling the elevator call.

Given the teachings of Ubillos et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. as modified by Tokura with providing a threshold speed at which a user’s finger must move in order to qualify as a swipe gesture.  When the speed is determined to exceed a threshold then, it would be associated with cancelling the elevator call.  Doing so would prevent accidental call cancellation by a user.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2014/0014444 A1) modified by Tokura (US 10,399,816 B2) as applied to claims above, further in view of Finschi (US 9,382,096 B2).
Claims 5 and 16: Kauppinen et al. modified by Tokura discloses a method and elevator operating panel as stated above, but fails to disclose access to the selected destination floors to be controlled by an access control system and the elevator call to the destination floor to be cancelled as authorized by the access control system.
However Finschi teaches a method for an elevator where access to a selected destination floor is controlled by an access control system and a corresponding elevator call to the destination floor is cancelled as authorized by the access control system so that the elevator car does not travel to the destination floor (column 6 lines 46-54).
Given the teachings of Finschi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the . 
Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2014/0014444 A1) modified by Tokura (US 10,399,816 B2)  as applied to claims above, further in view of Asano (US 2011/0220437 A1).
Claims 6 and 17: Kauppinen et al. modified by Tokura discloses a method and elevator operating panel as stated above, but fails to disclose a dialog element to be displayed on the touch screen for confirming a cancelling of the elevator call and a selection of the dialog element to be received by the user prior to cancelling of the elevator call.
However Asano teaches a method for an elevator operating panel and elevator operating panel, where a dialog element (message) is displayed for confirming a cancelling of an elevator call and a selection of the dialog element by the user while a waiting time is displayed (page 7 ¶ [0171]).  Therefore the dialog element for cancelling of the elevator call is displayed prior to cancellation of the elevator call.
Given the teachings of Asano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. as modified by Tokura with providing a dialog element to be displayed on the touch screen for confirming a 
Claims 7 and 18: Kauppinen et al. modified by Tokura and Asano discloses a method and elevator operating panel as stated above, where a dialog element is displayed for confirming a cancelling of an elevator call and selection from the user of the dialog element, as stated above.  Said dialog element would be displayed for a predetermined time period, as is recognized in the art. Therefore the elevator call would be cancelled upon receipt of the selection from the user prior to the expiration of the predefined time period.
Claims 8 and 19: Kauppinen et al. modified by Tokura discloses a method and elevator operating panel as stated above, where a sound is disclosed in Kauppinen et al. to be played for procedures performed by a user on the elevator operating panel (page 4 ¶ [0048]).  These references fail to disclose the sound to be played for confirming a cancelling of the elevator call.
However Asano teaches a method for an elevator operating panel and elevator operating panel, where a sound (voice announcement) is played for confirming a cancelling of an elevator call (page 7 ¶ [0171]).  
Given the teachings of Asano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. as modified by Tokura with providing the sound to be played for confirming a cancelling of the elevator call.  Doing so would prevent accidental call cancellation by a user.
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9 and 20: The prior art does not teach nor suggest a method of operating an elevator panel and elevator operating panel, where a plurality of states include for each of a plurality of destination floors, destination floor available as controlled by an access control system, destination floor available, and destination floor selected and locked by access control system.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Conclusion
Examiner tried to contact applicants’ representative, John Castellano, on March 15, 2021 through telephone communications regarding the “outstanding matters” as per requested in the response, but was unsuccessful.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 22, 2021